


Exhibit 10.2
RESTRICTED SHARE UNIT AWARD AGREEMENT
(Performance-Based Vesting)
Towers Watson & Co. Amended and Restated
2009 Long Term Incentive Plan (as assumed by Willis Towers Watson plc)
This RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), made as of this
26th day of February 2016 (the “Grant Date”), between Willis Towers Watson
Public Limited Company (together with its successors and assigns, the
“Company”), and John Haley (the “Participant”), is made pursuant to the terms of
the Towers Watson & Co. Amended and Restated 2009 Long Term Incentive Plan (as
assumed by Willis Towers Watson plc). Capitalized terms used herein but not
defined shall have the meanings set forth in the Plan.
Section 1.Restricted Share Unit Award. The Company grants to the Participant, on
the terms and conditions set forth in this Agreement, a target award (the
“Award”) of 225,000 restricted share units (the “RSUs”), effective as of the
date hereof. The RSUs are notional, non-voting units of measurement based on the
Fair Market Value of an Ordinary Share that may entitle the Participant to
receive a payment, subject to the terms hereof, in Ordinary Shares (the
“Shares”).
Section 2.Vesting of RSUs. Subject to the terms of this Agreement, the
Participant shall have the right to become vested in a number of Shares (the
“Vested Shares”) based upon (A) the achievement of specified performance
criteria and applicable goals during, in the case of the Total Shareholder
Return goal, the period from the Grant Date through December 31, 2018 (the
“Performance Period”), and, in the case of the Earnings Per Share goal, the
period from January 1, 2016 through December 31, 2018, and in each case as set
forth in Appendix A hereto (the “Performance Measures”) and (B) subject to
Section 3, the Participant’s continued employment with the Company through the
end of the Performance Period. Vested Shares shall be settled in accordance with
Section 5.
Section 3.Termination of Service; Change in Control
(a)General. Subject to Sections 3(b) and (c) hereof, any RSUs for which the
continued Service or Performance Measures have not been satisfied as of the end
of the Performance Period shall be immediately forfeited and automatically
cancelled without further action of the Company.
(b)Termination with Good Reason; Termination of Service without Cause; Death;
Disability. In the event that, prior to a Change in Control, the Participant’s
Service terminates prior to the end of the Performance Period as a result of (i)
the Participant’s termination with Good Reason, (ii) the termination of the
Participant’s Service by the Company without Cause, (iii) the Participant’s
death or (iv) the Participant’s Disability (each, a “Qualifying Termination”),
the Participant shall become vested in a number of Shares underlying the Award
based upon the achievement of the Performance Measures as of the end of the
calendar year in which such termination occurs (as further described in Appendix
A), multiplied by a fraction, the numerator of which is equal to the number of
months from January 1, 2016 through December 31 of the calendar year in which
such termination occurs, and the denominator of which is 36. Such Vested Shares
shall be settled in accordance with Section 5(b).
(c)Change in Control.
(i)Notwithstanding any provisions of this Agreement or Section 13 of the Plan to
the contrary, in the event of a Change in Control of the Company occurring
during the Performance Period, the number of RSUs that may become payable shall
be determined at the greater of (a) the target level of the Award or (b) the
amount determined pursuant to Appendix A (as applicable, the “Converted RSUs”),
but, in either case, vesting and settlement of the RSUs shall remain subject to
the Participant’s continued Service through the last day of the Performance
Period, except as otherwise expressly provided in this Agreement.
(ii)If (i) the Participant terminates his Service with Good Reason upon or
within 12 months following a Change in Control or (ii) the Participant’s Service
is terminated by the Company without Cause




--------------------------------------------------------------------------------




within 6 months prior to, upon, or within 12 months following a Change in
Control, then the Participant shall become vested in a pro rata number of Shares
underlying the Award based upon the number of the Converted RSUs, multiplied by
a fraction, the numerator of which is equal to the sum of the number of whole
months elapsed from January 1, 2016 through the date of the Participant’s
termination of Service, plus 12 (up to a maximum numerator of 36), and
denominator of which is 36. Such Shares shall be settled within 30 days
following the date of the Participant’s termination of Service. For the
avoidance of doubt, if the Participant terminates his Service with Good Reason
or the Participant’s Service is terminated by the Company without Cause, and
this Section 3(c)(ii) does not apply, then Section 3(b) shall apply.
For purposes of this Agreement, “Cause”, “Good Reason”, and “Disability” shall
be as defined in, and determined under, the Employment Agreement between the
Participant and the Company dated as of the Grant Date (the “Employment
Agreement”).
Section 4.Dividend Equivalent Rights. Except in the case of an adjustment upon
certain recapitalizations and other events in accordance with Section 9 hereof,
in the event that any dividends or other distributions are made to holders of an
Ordinary Share while the RSUs are outstanding, the Participant shall be credited
with dividend equivalent rights in respect of the dividends and other
distributions that would have been made on the Shares subject to the RSUs. Any
such dividend equivalent rights shall be accumulated and deemed to be reinvested
in additional RSUs subject to the same vesting requirements that apply to the
underlying RSUs and shall be paid at the time that such underlying RSUs are
settled hereunder.
Section 5.Certification; Settlement
(a)Continued Service through Performance Period. If the Participant has been
continuously employed by the Company through the last day of the Performance
Period, then:
(i)as soon as practicable following the end of the last day of the Performance
Period (the “2019 Certification Date”), the Committee shall certify in writing
the attainment level of applicable Performance Measures, and based on such
certification shall declare the number of Shares underlying the Award that have
vested; and
(ii)settlement of such Vested Shares shall be made in Ordinary Shares as
follows:
(1)50% of the Vested Shares shall be settled within 30 days following the later
of (x) 2019 Certification Date, but in no event later than March 15, 2019 and
(y) the date of the Participant’s termination of Service; and
(2)(ii) 50% of the Vested Shares shall be settled with 30 days following the
later of (x) the first anniversary of the 2019 Certification Date and (y) the
date of the Participant’s termination of Service.
(b)Qualifying Termination During Performance Period. If the Participant
experiences a Qualifying Termination during the Performance Period, then:
(i)as soon as practicable following the end of the last day of the calendar year
in which the Qualifying Termination occurs (the “Alternative Certification
Date”), the Committee shall certify in writing the attainment level of the
applicable Performance Measures as of such date, and based on such certification
shall declare the number of Shares underlying the Award that have vested; and
(ii)settlement of such vested RSUs shall be made in Ordinary Shares within 30
days following the Alternative Certification Date, but in no event later than
March 15 of the year immediately following the year in which the Qualifying
Termination occurs.
(c)Withholding. The RSUs shall be settled and paid to the Participant after
deduction of applicable Federal, state and local income taxes and employment or
payroll taxes and other amounts required by law to be paid or withheld (the
“Withholding Taxes”) in an amount equal to the minimum statutory amount required
to satisfy such Federal, state and local taxes and other obligations in respect
of the RSUs. In lieu of the foregoing, the Company may allow the Participant to
pay the Withholding Taxes to the Company in Ordinary Shares, cash or such other
form as




--------------------------------------------------------------------------------




approved by the Company. Notwithstanding any of the foregoing, the Participant
shall be required to remit the applicable portion of the Withholding Taxes that
may become due in connection with the vesting of the RSUs to the extent not paid
under the first sentence of this Section 5.
Section 6.Restrictions on Transfer. Neither this Agreement nor any RSUs covered
hereby may be sold, assigned, transferred, encumbered, hypothecated or pledged
by the Participant, other than to the Company.
Section 7.Investment Representation. Upon the acquisition of the RSUs or
Ordinary Shares at a time when there is not in effect a registration statement
under the Securities Act of 1933 relating to the Ordinary Shares, the
Participant hereby represents and warrants, and by virtue of such acquisition
shall be deemed to represent and warrant, to the Company that the RSUs or
Ordinary Shares shall be acquired for investment and not with a view to the
distribution thereof, and not with any present intention of distributing the
same, and the Participant shall provide the Company with such further
representations and warranties as the Company may require in order to ensure
compliance with applicable federal and state securities, blue sky and other
laws. No RSUs or Ordinary Shares shall be acquired unless and until the Company
and/or the Participant shall have complied with all applicable federal or state
registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire the RSUs or Ordinary Shares pursuant to an exemption from registration
under the applicable securities laws. Any determination in this connection by
the Committee shall be final, binding and conclusive. The Company reserves the
right to legend any certificate or book entry representation of the Ordinary
Shares conditioning sales of such shares upon compliance with applicable federal
and state securities laws and regulations.
Section 8.Restrictions.
(a)The Participant understands and agrees that the granting of the Award is
conditioned on the Participant agreeing to the restrictive covenants contained
in Section 6 of the Employment Agreement (the “Restrictions”). Participant
acknowledges that he is agreeing to the Restrictions in consideration of the
Award under this Agreement and other consideration provided under the Employment
Agreement. If the Participant materially breaches the Restrictions while they
remain in effect, the RSUs that have not been settled under Section 5 of this
Agreement shall be immediately forfeited and cancelled if the breach is not
cured on 15 days written notice from the Company describing the breach in
reasonable detail and requesting cure.
(b)The Participant understands and agrees that this Award is subject to the
“Clawback Policy” described in the Company’s Corporate Governance Guidelines, as
approved by the Board.
Section 9.Adjustments. The RSUs granted hereunder shall be subject to the
provisions of Section 5.3 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company’s
corporate structure.
Section 10.Section 409A.
(a)Interpretation. The Company intends that payments under this Agreement will
either comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable.
(b)Separation from Service. A termination of Service shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that are considered nonqualified deferred
compensation under Section 409A upon or following a termination of Service,
unless such termination is also a “separation from service” within the meaning
of Section 409A and the payment thereof prior to a “separation from service”
would violate Section 409A. For purposes of any such provision of the Agreement
or relating to any such payments or benefits, references to a “termination,”
“termination of Service,” or like terms shall mean “separation from service.”
(c)Specified Employee. Notwithstanding any other provision of this Agreement to
the contrary, if at the time of the Participant’s “separation from service” (as
defined in Section 409A), the Participant is a “Specified




--------------------------------------------------------------------------------




Employee” (as defined below), then the Company will defer the payment,
settlement or commencement of any nonqualified deferred compensation subject to
Section 409A payable upon separation from service (without any reduction in such
payments ultimately paid to the Participant) until the date that is six months
following separation from service or, if earlier, the earliest other date as is
permitted under Section 409A (and any amounts that otherwise would have been
paid during this deferral period will be paid in a lump sum on the day after the
expiration of the six-month period or such shorter period, if applicable). The
Participant will be a “Specified Employee” for purposes of this Agreement if, on
the date of his separation from service, the Participant is an individual who
is, under the method of determination adopted by the Company designated as, or
within the category of executives deemed to be, a “Specified Employee” within
the meaning and in accordance with Treasury Regulation Section 1.409A-1(i). The
Company shall determine in its sole discretion all matters relating to who is a
“Specified Employee” and the application of and effects of the change in such
determination.
Section 11.No Right of Continued Employment. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continued Service or to
interfere in any way with any right of the Company to terminate the
Participant’s Service at any time.
Section 12.Limitation of Rights. The Participant shall not have any privileges
of a shareholder of the Company with respect to the RSUs awarded hereunder,
including without limitation any right to vote shares underlying the RSUs or to
receive dividends or other distributions in respect thereof (except for the
dividend equivalent rights provided in Section 4 hereof), until the date of the
issuance to the Participant of an Ordinary Share in settlement of the RSUs.
Section 13.Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Company, delivered to Willis Towers Watson Public Limited
Company, c/o Willis North America, Inc., One World Financial Center, 200 Liberty
Street, New York, NY 10281, Attention: General Counsel. Any notice hereunder by
the Company shall be given to the Participant in writing, with a copy to
Morrison Cohen, LLP, 909 3rd Avenue, 27th Floor, New York, NY 10022, Attention:
Robert M. Sedgwick, that shall not itself constitute notice to the Participant,
and such notice shall be deemed duly given only upon receipt thereof at such
address as the Participant may have on file with the Company.
Section 14.Construction. This Agreement and the RSUs granted hereunder are
granted by the Company pursuant to the Plan and are in all respects subject to
the terms and conditions of the Plan except as otherwise expressly provided in
this Agreement. The Participant hereby acknowledges that a copy of the Plan has
been delivered to the Participant and accepts the RSUs hereunder subject to all
terms and provisions of the Plan, which are incorporated herein by reference,
except as otherwise expressly provided in this Agreement. In the event of a
conflict or ambiguity between any express provision set forth herein and a term
or provision of the Plan, this Agreement will govern and prevail. The
construction of and decisions under the Plan and this Agreement are vested in
the Committee, whose determinations shall be final, conclusive and binding upon
the Participant, subject however to de novo review in arbitration with respect
to matters expressly set forth in this Agreement.
Section 15.Governing Law. This Agreement shall be subject to and interpreted in
accordance with the laws of the State of New York, without reference to the
principles of conflicts of laws.
Section 16.Arbitration. Any dispute arising out of or relating to this Agreement
shall be resolved in accordance with the dispute resolution provisions of the
Employment Agreement.
Section 17.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile
(including, without limitation, by “pdf”) shall be effective for all purposes.
Section 18.Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
Section 19.Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof, merging any and all prior agreements. No provision in this Agreement
may be amended unless such amendment is set forth in a writing that expressly
refers to the provision




--------------------------------------------------------------------------------




of this Agreement that is being amended and that is signed by the Participant
and by an authorized (or apparently authorized) officer of the Company. No
waiver by any person or entity of any breach of any condition or provision
contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.
To be effective, any waiver must be set forth in a writing signed by the waiving
person or entity and must specifically identify the condition(s) or provision(s)
of this Agreement being waived.
[SIGNATURES ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.


WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY
By: /s/    Matthew Furman            
Name:    Matthew Furman    
Title: General Counsel        


PARTICIPANT
/s/ John J. Haley                
John J. Haley    






--------------------------------------------------------------------------------




Appendix A - Performance Measures


“Earnings per Share or EPS” means the Company’s “Adjusted Diluted Earnings per
Share” (non-GAAP) for its calendar years 2016, 2017 and 2018, determined for
each such year by taking the Adjusted Net Income for such year divided by the
weighted average of Ordinary Shares, diluted, for such year.
“Adjusted Net Income” means net income (attributable to holders of Ordinary
Shares) appropriately adjusted for tax-effected merger and acquisition related
items of amortization of intangible assets and transaction and integration
expenses, the tax-effected gain or loss on the sale of any business or assets of
the Company, tax-effected, one-time unusual or nonrecurring expenses related to
restructuring activities or litigation expenses.
“Total Shareholder Return” means (i) the Adjusted Ending Share Value minus the
Beginning Share Value, divided by (ii) the Beginning Share Value, determined on
a compound annual basis. Total Shareholder Return expressed as a formula shall
be as follows:
Total Shareholder Return = [Adjusted Ending Share Value/Beginning Share
Value]Annualization Factor - 1
“Adjusted Ending Share Value” is the value of one Ordinary Share at the Grant
Date closing share price, with dividends deemed reinvested in fractional shares
on each date dividends are paid, and then multiplying the final number of shares
(one share plus all deemed reinvested fractional shares) by the Ending Share
Price.
“Ending Share Price” shall (unless otherwise provided in this Agreement) be
equal to the average trading price of an Ordinary Share over the 20 consecutive
trading-day period ending on the 10th trading day of January, 2019.
“Beginning Share Value” shall be equal to the closing price of an Ordinary Share
on the Grant Date
“Annualization Factor” means a fraction, the numerator of which is 365 and the
denominator of which is the number of days from January 1, 2016 to December 31,
2018 or December 31 of the year in which a Qualifying Termination occurs,
whichever is applicable.
The share prices and dividend equivalents reflected in the calculation of Total
Shareholder Return shall be appropriately adjusted to reflect stock splits,
stock dividends, spinoffs and other corporate adjustments during the Performance
Period, and dividends and other distribution to shareholders shall be assumed to
be reinvested in the relevant issuer’s shares (on the date they are paid) for
purposes of the calculation of Total Shareholder Return.  
Subject to the terms of this Agreement, the RSUs shall vest based on Earnings
Per Share relative to Total Shareholder Return as set forth below, with
performance in between the identified EPS and TSR performance levels determined
by linear interpolation with respect to both EPS and TSR between the points
shown.
Vesting Percentage (as a percentage of target Award)
3-Year Annualized TSR
2018 EPS <$10.10
2018 EPS = $10.10
2018 EPS = $11.50
<8%
0%
50%
100%
8%
25%
75%
125%
10%
50%
100%
125%
20%
200%
200%
200%

Calculation in the event of a Qualifying Termination:
•
The degree to which the EPS performance goals have been met as of an Alternative
Certification Date shall be determined by: (i) calculating the rate of growth,
compounded annually, of EPS from a deemed EPS of $6.54 for calendar year 2015 to
the EPS for the 12 month period that ends on December 31 of the year in which a
Qualifying Termination occurs; (ii) extrapolating that rate (via annual
compounding) through December 31, 2018, and then (iii) using that deemed EPS for
determining which EPS goals have been met.





--------------------------------------------------------------------------------




•
The Ending Share Price will be the average share price over the 20 consecutive
trading-day period ending on the 10th trading day of January in the year
immediately following the year in which a Qualifying Termination occurs.

•
The Annualization Factor denominator shall be the number of days from January 1,
2016 to December 31 of the year in which a Qualifying Termination occurs.

Calculation of Converted RSUs upon a Change in Control:
The number of Converted RSUs shall be determined in the same manner as in the
calculation above, except that:
•
The final date of the Performance Period shall be the date of the Change in
Control

•
The degree to which the EPS performance goals have been met as of the date of
the Change in Control shall be determined by: (i) annualizing the EPS as of the
most recently completed fiscal quarter by multiplying the calendar year-to-date
EPS by a fraction, the numerator of which is 4 and the denominator of which is
the number of quarters completed year-to-date in the calendar year of the Change
in Control. If no quarters have been completed, the EPS shall be the prior year
end EPS; (ii) calculating the rate of growth, compounded annually, of EPS from a
deemed EPS of $6.54 for calendar year 2015 to the above calculated EPS through
the end of the calendar year of the Change in Control; (iii) extrapolating that
rate (via annual compounding) through December 31, 2018, and then (iv) using
that deemed EPS for determining which EPS goals have been met.

•
The Ending Share Price shall be the price on the date of the Change in Control.

•
The Annualization Factor denominator shall be the number of days from January 1,
2016 to the date of the Change in Control.







